DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 12/18/2020 has been considered by the Examiner and made of record in the application file.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/522,608, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/522,608 fails to provide adequate support or enablement for at least the following limitations 

In claim 1, decode a subscription profile management object (MO), the subscription profile MO including an access class node indicating an access class of the UE from a set of available access classes;
decode a system information block (SIB) received from a MF access point (MF AP), the SIB including at least a first access class barring parameter indicating whether access to a cell of the MF AP is barred for a subset of the available access classes;
perform an access barring check procedure to determine whether access to the cell of the AP is barred, based on the access class of the MF UE and the first access class barring parameter; and
upon determining that access to the cell is not barred, encode an Attach Request message for transmission in an unlicensed band to a Neutral Host Mobility Management Entity (NH MME) in a Neutral Host Network (NHN), to perform an attach procedure; and
a memory coupled to the processing circuitry, the memory configured to store the subscription profile MO.

In claim 2, decode the subscription profile MO during a MulteFire online signup (OSU) session, the subscription profile MO received from an access configuration server of a Participating Service Provider (PSP).

In claim 5, wherein the subscription profile MO further includes an EAB override flag indicating whether EAB can be overridden for the MF UE.

In claim 6, encode device identification information for transmission to an access configuration server of the PSP, the device identification information for authenticating the MF UE for receiving the subscription profile MO.

In claim 7, wherein the device identification information comprises one or more of: a secure certificate, a phone number, or a MAC address.

In claim 8, wherein the access class node within the subscription profile MO comprises a 16-bit bitmap, each bit within the bitmap corresponding to an access class ranging from 0 to 15.

In claim 9, wherein the SIB received from the MF AP further includes a second access class barring parameter, the second access class barring parameter for determining whether access to the cell of the MF AP is barred when the access class is not within the subset of the available access classes.

In claim 10, wherein when the access class is not within the subset of the available access classes, the one or more processors are configured to:
generate a random number;
perform the access barring check procedure to determine whether access to the cell of the MF AP is barred, based on the random number and the second access class barring parameter.

In claim 11, determine access to the cell is not barred when the generated random 
determine access to the cell is barred when the generated random number is greater than the second access class barring parameter.

In claim 12, wherein the SIB is a System Information Block Type 2 (SIB2) information element.

In claim 13, upon determining that access to the cell is not barred, encode a Tracking Area Update (TAU) Request message for transmission in the unlicensed band to the NH MME, to perform a TAU procedure.

In claim 14, upon determining that access to the cell is not barred, encode a Service Request message for transmission in the unlicensed band to the NH MME, to perform a Service Request procedure.

In claim 16, encode device identification information for transmission to an access configuration server of a Participating Service Provider (PSP), the device identification information for authenticating the 1VIF UE for receiving a subscription profile management object (MO);
decode the subscription profile MO received from the access configuration server, the subscription profile MO including an access class node indicating an access class of the MF UE from a set of available access classes;
decode a system information block (SIB) received from a MF access point (MF AP), the 
perform an access barring check procedure to determine whether access to the cell of the MF AP is barred, based on the access class of the MF UE and the first access class barring parameter; and
upon determining that access to the cell is not barred, encode an Attach Request message for transmission in an unlicensed band to a Neutral Host Mobility Management Entity (NH MME) in a Neutral Host Network (NHN), to perform an attach procedure.

In claim 17, decode the subscription profile MO during a MulteFire online signup (OSU) session with the access configuration server.

In claim 20, wherein the SIB received from the MF AP further includes a second access class barring parameter, the second access class barring parameter for determining whether access to the cell of the MF AP is barred when the access class is not within the subset of the available access classes.

In claim 21, wherein when the access class is not within the subset of the available access classes, the instructions further configure the one or more processors to cause the MF UE to:
generate a random number;
perform the access barring check procedure to determine whether access to the cell of the MF AP is barred, based on the random number and the second access class barring parameter.

claim 26, encoding device identification information for transmission to an access configuration server of a Participating Service Provider (PSP), the device identification information for authenticating the 1VTF UE for receiving a subscription profile management object (MO);
decoding the subscription profile MO received from the access configuration server, the subscription profile MO including an access class node indicating an access class of the MF UE from a set of available access classes;
decoding a system information block (SIB) received from a MF access point (MF AP), the SIB including at least a first access class barring parameter indicating whether access to a cell of the MF AP is barred for a subset of the available access classes;
performing an access barring check procedure to determine whether access to the cell of the MF AP is barred, based on the access class of the MF UE and the first access class barring parameter; and
upon determining that access to the cell is not barred, encoding an Attach Request message for transmission in an unlicensed band to a Neutral Host Mobility Management Entity (NH MME) in a Neutral Host Network (NHN), to perform an attach procedure.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 12/19/2019, as modified by the preliminary amendment also filed on 12/19/2019.  Claims 1-14, 16-18, 20, 21, and 26 are now pending in the present application.
Claim Objections
Claims 4, 6, 16, and 26 are objected to because of the following informalities:
In claim 4, on line 3, “EA.B” should be “EAB”.  

In claim 16, on line 3, “NIF UE” should be “MF UE” and on line 6, “1VIF UE” should be “MF UE”.
In claim 26, on line 6, “1VIF UE” should be “MF UE”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-18, 20, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 16 claims a computer-readable storage medium, however, the specification only provides examples of what constitutes a computer-readable storage medium, but does not specifically limit the computer-readable storage medium to a non-transitory storage medium.  Therefore, claim 16 is rejected under 35 U.S.C. 101, because a claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification, which is silent in this case, and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.  See the OG Notice titled "Subject Matter Eligibility of Computer Readable Media".
Claims 17, 18, 20, and 21 are rejected by virtue of their dependence on claim 16.
An amendment to these claims adding --non-transitory-- before “computer readable storage medium” would overcome this rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication No. 2019/0141609 A1) (hereinafter Kim 1) in view of Zhou et al. (U.S. Patent Application Publication No. 2019/0239146 A1) (hereinafter Zhou).

Regarding claim 1, Kim 1 discloses an apparatus of a user equipment (UE) (Figure 14 
one or more processors (Figure 14 and paragraphs 0285 and 0287 disclose the wireless device 100 includes a controller (Figure 14 labels the controller as a processor.  The controllers control the storage means and the transceiver units.  Particularly, the controllers perform the methods stored in the storage means.  And the controllers transmit the signals described above through the transceiver units), wherein to configure the UE for access class barring (Paragraph 0058 discloses in order to solve a network overload problem, an eNodeB may broadcast information related to access class barring (ACB).  Through the ACB, the UE may check whether an RRC connection request of its own is a barring target based on the ACB, and when the RRC connection request of the UE is not a barring target, the UE may transmit the RRC connection request), the one or more processors are configured to:
decode a subscription profile management object (MO), the subscription profile MO including an access class node indicating an access class of the UE from a set of available access classes (Paragraph 0155 discloses the value of the randomly allocated access class may be stored in each USIM of the UE1 100a and the UE2 100b.  Then, the UE1 100a and the UE2 100b verify whether the access barring is applied, by using a barring factor included in the received ACB-related information, based on the stored access class);
decode a system information block (SIB) received from an access point (AP), the SIB including at least a first access class barring parameter indicating whether access to a cell of the AP is barred for a subset of the available access classes (Figure 7 and paragraphs 0149, 0150, and 0153-0155 disclose the eNodeB 200 may broadcast access class barring (ACB)-related information through system information.  The system information may be system information block (SIB) type 2.The SIB type 2 may include ACB-related information.  The UE1 100a 
perform an access barring check procedure to determine whether access to the cell of the AP is barred, based on the access class of the UE and the first access class barring parameter (Figure 7 and paragraphs 0149, 0150, and 0153-0155 disclose the eNodeB 200 may broadcast access class barring (ACB)-related information through system information.  The system information may be system information block (SIB) type 2.The SIB type 2 may include ACB-related information.  The UE1 100a performs access barring check (that is, whether the ACB is applied).  Similarly, the UE2 100b performs access barring check (that is, whether the ACB is applied).  If the ACB is not applied, the UE1 100a and the UE2 100b may transmit a service request (alternatively, an extended service request) message and the RRC connection 
upon determining that access to the cell is not barred, encode an Attach Request message for transmission in an unlicensed band to a Mobility Management Entity (MME), to perform an attach procedure (Figure 13 and paragraph 0242 disclose the AS layer (i.e., RRC layer) identifies that the NAS signaling request is a transmission of normal data or normal signaling based on the RRC establishment cause, and performs barring check of the access control based on the indication/information indicating to apply the access control for the CIoT provided from the base station 100 and the parameter information in relation to the access control (e.g., Access control parameters for CIoT).  As a result of performing the barring check, in the case that an access to a network or a cell is not barred, the AS layer (i.e., RRC layer) transmits an RRC connection establishment request message to the base station, and transmits the NAS signaling request message to an MME 510); and
a memory coupled to the processing circuitry, the memory configured to store the subscription profile MO (Paragraph 0155 discloses the value of the randomly allocated access 
Kim 1 does not explicitly disclose the apparatus being of a MulteFire (MF) user equipment (MF UE); decode a system information block (SIB) received from a MF access point (MF AP); and transmission in an unlicensed band to a Neutral Host Mobility Management Entity (NH MME) in a Neutral Host Network (NHN).
In analogous art, Zhou discloses the apparatus being of a MulteFire (MF) user equipment (MF UE) (Figure 1 and paragraph 0020 disclose a User Equipment (UE) of a MulteFire establishes communication with an Access Point (AP) in a Radio Access Network (RAN) of the MulteFire or an evolved Node B (eNB) in the RAN.  The MulteFire is called MF for short, the UE of the MulteFire is called MF-UE for short);
decode a system information block (SIB) received from a MF access point (MF AP) (Figure 1 and paragraph 0020 disclose a User Equipment (UE) of a MulteFire establishes communication with an Access Point (AP) in a Radio Access Network (RAN) of the MulteFire or an evolved Node B (eNB) in the RAN.  The MulteFire is called MF for short, the AP in the RAN of the MulteFire is called MF-AP for short.  Figure 6 and paragraphs 0030, 0050, and 0051 disclose the system message includes, but not limited to, the SIB_MF system message.  The method is executed by a User Equipment (UE) and includes a step S601.  S601, receiving a system message transmitted by an access device, wherein the system message includes multiple Participating Service Provider Identities (PSP-IDs), PSP-IDs of the same type among the multiple PSP-IDs are sequentially arranged, and different types of PSP-IDs are arranged according to a preset sequential order, and the system message further includes indication information of each type of PSP-IDs, and the indication information is used for indicating a location of each type of PSP-IDs); and

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a MulteFire UE, a MulteFire AP, and communication with a Neutral Host Mobility Management Entity (NH MME) in a Neutral Host Network (NHN), as described in Zhou, with a UE performing access class barring with information received from an AP and connecting to an MME when not barred, as described in Kim 1, because doing so is simple substitution of one known element (band in which the operations take place) for another to obtain predictable results.  Combining a MulteFire UE, a MulteFire AP, and communication with a Neutral Host Mobility Management Entity (NH MME) in a Neutral Host Network (NHN) of Zhou with a UE performing access class barring with information received from an AP and connecting to an MME when not barred of Kim 1 was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zhou.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim 1 and Zhou to obtain the invention as specified in claim 1.

Regarding claim 3, as applied to claim 1 above, Kim 1, as modified by Zhou, further discloses wherein the subset of the available access classes includes access classes 11 through 15 (Paragraphs 0149 and 0150 disclose the system information may be system information block (SIB) type 2.  The SIB type 2 may include ACB-related information like the following table.  Table 2 discloses ac-BarringForSpecialAC ACB for specific access classes, that is, 11 to 15).

Regarding claim 9, as applied to claim 1 above, Kim 1, as modified by Zhou, further discloses wherein the SIB received from the AP further includes a second access class barring parameter, the second access class barring parameter for determining whether access to the cell of the AP is barred when the access class is not within the subset of the available access classes (Paragraphs 0149 and 0150 disclose the system information may be system information block (SIB) type 2.  The SIB type 2 may include ACB-related information like the following table.  Table 2 discloses ac-BarringFactor when a random value generated by the UE is smaller than a value of ac-BarringFactor, access is allowed.  If not, the access is barred.  Paragraph 0155 discloses the value of the randomly allocated access class may be stored in each USIM of the UE1 100a and the UE2 100b.  Then, the UE1 100a and the UE2 100b verify whether the access barring is applied, by using a barring factor included in the received ACB-related information, based on the stored access class).

Regarding claim 10, as applied to claim 9 above, Kim 1, as modified by Zhou, further discloses wherein when the access class is not within the subset of the available access classes, the one or more processors are configured to:

perform the access barring check procedure to determine whether access to the cell of the AP is barred, based on the random number and the second access class barring parameter (Paragraphs 0149 and 0150 disclose the system information may be system information block (SIB) type 2.  The SIB type 2 may include ACB-related information like the following table.  Table 2 discloses ac-BarringFactor when a random value generated by the UE is smaller than a value of ac-BarringFactor, access is allowed.  If not, the access is barred.  Paragraph 0155 discloses the value of the randomly allocated access class may be stored in each USIM of the UE1 100a and the UE2 100b.  Then, the UE1 100a and the UE2 100b verify whether the access barring is applied, by using a barring factor included in the received ACB-related information, based on the stored access class).

Regarding claim 11, as applied to claim 10 above, Kim 1, as modified by Zhou, further discloses determine access to the cell is not barred when the generated random number is smaller than the second access class barring parameter (Paragraphs 0149 and 0150 disclose the system information may be system information block (SIB) type 2.  The SIB type 2 may include ACB-
determine access to the cell is barred when the generated random number is greater than the second access class barring parameter (Paragraphs 0149 and 0150 disclose the system information may be system information block (SIB) type 2.  The SIB type 2 may include ACB-related information like the following table.  Table 2 discloses ac-BarringFactor when a random value generated by the UE is smaller than a value of ac-BarringFactor, access is allowed.  If not, the access is barred.  Paragraph 0155 discloses the value of the randomly allocated access class may be stored in each USIM of the UE1 100a and the UE2 100b.  Then, the UE1 100a and the UE2 100b verify whether the access barring is applied, by using a barring factor included in the received ACB-related information, based on the stored access class).

Regarding claim 12, as applied to claim 1 above, Kim 1, as modified by Zhou, further discloses wherein the SIB is a System Information Block Type 2 (SIB2) information element (Paragraphs 0149 and 0150 disclose the system information may be system information block (SIB) type 2.  The SIB type 2 may include ACB-related information like the following table).

Regarding claim 13, as applied to claim 1 above, Kim 1, as modified by Zhou, further discloses upon determining that access to the cell is not barred, encode a Tracking Area Update 

Regarding claim 14, as applied to claim 1 above, Kim 1, as modified by Zhou, further discloses upon determining that access to the cell is not barred, encode a Service Request message for transmission in the band to the MME, to perform a Service Request procedure (Paragraph 0154 discloses if the ACB is not applied, the UE1 100a and the UE2 100b may transmit a service request (alternatively, an extended service request) message).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 1 in view of Zhou as applied to claims 1 and 16 above, and further in view of Kim et al. (U.S. Patent Application Publication No. 2014/0029530 A1) (hereinafter Kim 2).

Regarding claim 4, as applied to claim 1 above, Kim 1, as modified by Zhou, discloses 
In analogous art, Kim 2 discloses wherein the subscription profile MO further includes an Extended Access Barring (EAB) flag indicating whether EAB is applicable for the UE (Paragraph 0136 disclose to configure the EAB in the MTC device 100, the MME may transmit a NAS configuration MO including the EAB.  The EAB in the NAS configuration MO has a bit value.  Bit 0 indicates the extended access barring is not applied for the UE.  Bit 1 indicates that the extended access barring is applied for the UE).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate EAB in a NAS configuration MO having bits to indicate if EAB is applicable, as described in Kim 2, with EAB, as described in Kim 1, as modified by Zhou, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining EAB in a NAS configuration MO having bits to indicate if EAB is applicable of Kim 2 with EAB of Kim 1, as modified by Zhou, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim 2.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim 1, Zhou, and Kim 2 to obtain the invention as specified in claim 4.

Regarding claim 5, as applied to claim 4 above, Kim 1, as modified by Zhou, discloses the claimed invention except explicitly disclosing wherein the subscription profile MO further 
In analogous art, Kim 2 discloses wherein the subscription profile MO further includes an EAB override flag indicating whether EAB can be overridden for the UE (Paragraphs 0143 and 0144 disclose the override EAB can be signaled by the NAS configuration MO to the MTC device.  If the MTC device is configured with the override EAB and if the MTC device has a data to be transmitted, then the MTC device can override (or, ignore) the EAB and transmit the data.  Once the MTC device is configured with the override EAB, the MTC device always override (or, ignore) the EAB and then transmit the data at any time).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate configuring a device to ignore EAB, as described in Kim 2, with EAB, as described in Kim 1, as modified by Zhou, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining configuring a device to ignore EAB of Kim 2 with EAB of Kim 1, as modified by Zhou, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim 2.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim 1, Zhou, and Kim 2 to obtain the invention as specified in claim 5.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 1 in view of Zhou as applied to claim 1 above, and further in view of Nilsson et al. (U.S. Patent Application Publication No. 2019/0159268 A1) (hereinafter Nilsson).

Regarding claim 6, as applied to claim 1 above, Kim 1, as modified by Zhou, discloses the claimed invention except explicitly disclosing encode device identification information for transmission to an access configuration server of the PSP, the device identification information for authenticating the UE for receiving the subscription profile MO.
In analogous art, Nilsson discloses encode device identification information for transmission to an access configuration server of the PSP, the device identification information for authenticating the UE for receiving the subscription profile MO (Figure 3 and paragraph 0047 disclose the UE, the NHCN, and the PSP then communicate to perform authentication and Non-Access Stratum (NAS) security setup to activate integrity protection and NAS ciphering.  EAP Transport Layer Security (TLS) between the UE and the PSP OSU AAA server via the NH MME/EAP authenticator.  Messages carried over the NAS UE<->NH-MME and Diameter/RADIUS between the NH-MME and the PSP OSU AAA server.  A Master Session Key (MSK) is derived during EAP-TLS.  The UE is using a device certificate in this step to authenticate to the network).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE sending a device certificate to a PSP OSU AAA server for authenticating the UE, as described in Nilsson, with cellular communicating with a UE, as described in Kim 1, as modified by Zhou, because doing so is using a known technique to improve a similar method in the same way.  Combining a UE sending a device certificate to a PSP OSU AAA server for authenticating the UE of Nilsson with cellular communicating with a UE of Kim 1, as modified by Zhou, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nilsson.
Therefore, it would have been obvious before the effective filing date of the claimed 

Regarding claim 7, as applied to claim 6 above, Kim 1, as modified by Zhou, discloses the claimed invention except explicitly disclosing wherein the device identification information comprises one or more of: a secure certificate, a phone number, or a MAC address.
In analogous art, Nilsson discloses wherein the device identification information comprises one or more of: a secure certificate, a phone number, or a MAC address (Figure 3 and paragraph 0047 disclose the UE, the NHCN, and the PSP then communicate to perform authentication and Non-Access Stratum (NAS) security setup to activate integrity protection and NAS ciphering.  EAP Transport Layer Security (TLS) between the UE and the PSP OSU AAA server via the NH MME/EAP authenticator.  Messages carried over the NAS UE<->NH-MME and Diameter/RADIUS between the NH-MME and the PSP OSU AAA server.  A Master Session Key (MSK) is derived during EAP-TLS.  The UE is using a device certificate in this step to authenticate to the network).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE sending a device certificate to a PSP OSU AAA server for authenticating the UE, as described in Nilsson, with cellular communicating with a UE, as described in Kim 1, as modified by Zhou, because doing so is using a known technique to improve a similar method in the same way.  Combining a UE sending a device certificate to a PSP OSU AAA server for authenticating the UE of Nilsson with cellular communicating with a UE of Kim 1, as modified by Zhou, was 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim 1, Zhou, and Nilsson to obtain the invention as specified in claim 7.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim 1 in view of Zhou as applied to claim 1 above, and further in view of Wong et al. (U.S. Patent Application Publication No. 2017/0181055 A1) (hereinafter Wong).

Regarding claim 8, as applied to claim 1 above, Kim 1, as modified by Zhou, further discloses wherein the access class node within the subscription profile MO comprises a bitmap, each bit within the bitmap corresponding to an access class ranging from 0 to 9 (Paragraph 0188 discloses a bitmap for access classes (ACs) 0 to 9.  The left most bit in the bitmap is for AC 0 and the next bit is for AC 1).
Although Kim 1 discloses using a bitmap, Kim 1, as modified by Zhou, does not explicitly disclose a 16-bit bitmap, each bit within the bitmap corresponding to an access class ranging from 0 to 15.
In analogous art, Wong discloses a 16-bit bitmap, each bit within the bitmap corresponding to an access class ranging from 0 to 15 (Figure 1 and paragraph 0070 disclose that bitmap may be broadcast by the network.  In the example given, 0 indicates barred, whilst 1 indicates that user equipment meeting those criteria may access the network.  In the shown scenario, AG=1 and AC is marked as 1.  The network is also operable to allow user equipment 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a 16-bit bitmap for AC 0 to AC 15, as described in Wong, with a 10-bit bitmap for AC 0 to AC 9, as described in Kim 1, as modified by Zhou, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a 16-bit bitmap for AC 0 to AC 15 of Wong with a 10-bit bitmap for AC 0 to AC 9 of Kim 1, as modified by Zhou, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wong.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim 1, Zhou, and Wong to obtain the invention as specified in claim 8.

Claims 16, 20, 21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 1 in view of Nilsson and further in view of Zhou.

Regarding claim 16, Kim 1 discloses a computer-readable storage medium that stores instructions for execution by one or more processors of a user equipment (UE), the instructions to configure the one or more processors to cause the UE (Figure 14 and paragraphs 0285 and 0287 disclose the wireless device 100 includes a controller (Figure 14 labels the controller as a processor.  The controllers control the storage means and the transceiver units.  Particularly, the controllers perform the methods stored in the storage means.  And the controllers transmit the 
decode the subscription profile MO received from the access configuration server, the subscription profile MO including an access class node indicating an access class of the UE from a set of available access classes (Paragraph 0155 discloses the value of the randomly allocated access class may be stored in each USIM of the UE1 100a and the UE2 100b.  Then, the UE1 100a and the UE2 100b verify whether the access barring is applied, by using a barring factor included in the received ACB-related information, based on the stored access class);
decode a system information block (SIB) received from an access point (AP), the SIB including at least a first access class barring parameter indicating whether access to a cell of the AP is barred for a subset of the available access classes (Figure 7 and paragraphs 0149, 0150, and 0153-0155 disclose the eNodeB 200 may broadcast access class barring (ACB)-related information through system information.  The system information may be system information block (SIB) type 2.The SIB type 2 may include ACB-related information.  The UE1 100a performs access barring check (that is, whether the ACB is applied).  Similarly, the UE2 100b performs access barring check (that is, whether the ACB is applied).  If the ACB is not applied, the UE1 100a and the UE2 100b may transmit a service request (alternatively, an extended service request) message and the RRC connection request message, respectively.  However, when the ACB is applied, both the UE1 100a and the UE2 100b may not transmit the RRC connection request message, respectively.  The value of the randomly allocated access class may be stored in each USIM of the UE1 100a and the UE2 100b.  Then, the UE1 100a and the UE2 100b verify whether the access barring is applied, by using a barring factor included in the received ACB-related information, based on the stored access class.  Figure 11 and paragraphs 0188 and 0189 disclose The system information including the EAB information may be system 
perform an access barring check procedure to determine whether access to the cell of the AP is barred, based on the access class of the UE and the first access class barring parameter (Figure 7 and paragraphs 0149, 0150, and 0153-0155 disclose the eNodeB 200 may broadcast access class barring (ACB)-related information through system information.  The system information may be system information block (SIB) type 2.The SIB type 2 may include ACB-related information.  The UE1 100a performs access barring check (that is, whether the ACB is applied).  Similarly, the UE2 100b performs access barring check (that is, whether the ACB is applied).  If the ACB is not applied, the UE1 100a and the UE2 100b may transmit a service request (alternatively, an extended service request) message and the RRC connection request message, respectively.  However, when the ACB is applied, both the UE1 100a and the UE2 100b may not transmit the RRC connection request message, respectively.  The value of the randomly allocated access class may be stored in each USIM of the UE1 100a and the UE2 100b.  Then, the UE1 100a and the UE2 100b verify whether the access barring is applied, by using a barring factor included in the received ACB-related information, based on the stored access class.  Figure 11 and paragraphs 0188 and 0189 disclose The system information including the EAB information may be system information block (SIB) type 14.  In addition, the eNodeB includes configuration information regarding whether a specific MTC device should apply EAB, that is, EAB configuration information, in a NAS configuration Management Object (MO) and transfers the same to the specific MTC device); and

Kim 1 does not explicitly disclose encode device identification information for transmission to an access configuration server of a Participating Service Provider (PSP), the device identification information for authenticating the UE for receiving a subscription profile management object (MO).
In analogous art, Zhou discloses encode device identification information for transmission to an access configuration server of a Participating Service Provider (PSP), the device identification information for authenticating the UE for receiving a subscription profile management object (MO) (Figure 3 and paragraph 0047 disclose the UE, the NHCN, and the PSP then communicate to perform authentication and Non-Access Stratum (NAS) security setup to activate integrity protection and NAS ciphering.  EAP Transport Layer Security (TLS) between the UE and the PSP OSU AAA server via the NH MME/EAP authenticator.  Messages carried over the NAS UE<->NH-MME and Diameter/RADIUS between the NH-MME and the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE sending a device certificate to a PSP OSU AAA server for authenticating the UE, as described in Nilsson, with cellular communicating with a UE, as described in Kim 1, as modified by Zhou, because doing so is using a known technique to improve a similar method in the same way.  Combining a UE sending a device certificate to a PSP OSU AAA server for authenticating the UE of Nilsson with cellular communicating with a UE of Kim 1, as modified by Zhou, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nilsson.
Kim 1, as modified by Nilsson, does not explicitly disclose the UE being a MulteFire (MF) user equipment (MF UE); decode a system information block (SIB) received from a MF access point (MF AP); and transmission in an unlicensed band to a Neutral Host Mobility Management Entity (NH MME) in a Neutral Host Network (NHN).
In analogous art, Zhou discloses the apparatus being of a MulteFire (MF) user equipment (MF UE) (Figure 1 and paragraph 0020 disclose a User Equipment (UE) of a MulteFire establishes communication with an Access Point (AP) in a Radio Access Network (RAN) of the MulteFire or an evolved Node B (eNB) in the RAN.  The MulteFire is called MF for short, the UE of the MulteFire is called MF-UE for short);
decode a system information block (SIB) received from a MF access point (MF AP) (Figure 1 and paragraph 0020 disclose a User Equipment (UE) of a MulteFire establishes communication with an Access Point (AP) in a Radio Access Network (RAN) of the MulteFire or an evolved Node B (eNB) in the RAN.  The MulteFire is called MF for short, the AP in the 
transmission in an unlicensed band to a Neutral Host Mobility Management Entity (NH MME) in a Neutral Host Network (NHN) (Figure 2 and paragraph 0021 disclose the UE establishes communication with the MF-AP, and the MF-AP may also establish communication with the MME and a Gateway (GW) in a Neutral Host Core Network, wherein the MME in the Neutral Host Core Network is called NH MME for short.  Paragraph 0003 discloses MulteFire is a newly defined uplink transmission method based on a Licensed-Assisted Access (LAA) downlink transmission method in R13 of a Long Term Evolution, and the MulteFire may independently work in unlicensed frequency bands based on the LTE (i.e., stand-along LTE-U)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a MulteFire UE, a MulteFire AP, and communication with a Neutral Host Mobility Management Entity (NH MME) in a Neutral Host Network (NHN), as described in Zhou, with a UE performing access class barring with information received from an AP and connecting to an MME when not barred, as described in Kim 1, as modified by Nilsson, because doing so is 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim 1, Nilsson, and Zhou to obtain the invention as specified in claim 16.

Regarding claim 20, as applied to claim 16 above, Kim 1, as modified by Nilsson and Zhou, further discloses wherein the SIB received from the AP further includes a second access class barring parameter, the second access class barring parameter for determining whether access to the cell of the AP is barred when the access class is not within the subset of the available access classes (Paragraphs 0149 and 0150 disclose the system information may be system information block (SIB) type 2.  The SIB type 2 may include ACB-related information like the following table.  Table 2 discloses ac-BarringFactor when a random value generated by the UE is smaller than a value of ac-BarringFactor, access is allowed.  If not, the access is barred.  Paragraph 0155 discloses the value of the randomly allocated access class may be stored in each USIM of the UE1 100a and the UE2 100b.  Then, the UE1 100a and the UE2 100b verify whether the access barring is applied, by using a barring factor included in the received ACB-related information, based on the stored access class).

Regarding claim 21, as applied to claim 20 above, Kim 1, as modified by Nilsson and Zhou, further discloses wherein when the access class is not within the subset of the available access classes, the instructions further configure the one or more processors to cause the UE to:
generate a random number (Paragraphs 0149 and 0150 disclose the system information may be system information block (SIB) type 2.  The SIB type 2 may include ACB-related information like the following table.  Table 2 discloses ac-BarringFactor when a random value generated by the UE is smaller than a value of ac-BarringFactor, access is allowed.  If not, the access is barred.  Paragraph 0155 discloses the value of the randomly allocated access class may be stored in each USIM of the UE1 100a and the UE2 100b.  Then, the UE1 100a and the UE2 100b verify whether the access barring is applied, by using a barring factor included in the received ACB-related information, based on the stored access class);
perform the access barring check procedure to determine whether access to the cell of the AP is barred, based on the random number and the second access class barring parameter (Paragraphs 0149 and 0150 disclose the system information may be system information block (SIB) type 2.  The SIB type 2 may include ACB-related information like the following table.  Table 2 discloses ac-BarringFactor when a random value generated by the UE is smaller than a value of ac-BarringFactor, access is allowed.  If not, the access is barred.  Paragraph 0155 discloses the value of the randomly allocated access class may be stored in each USIM of the UE1 100a and the UE2 100b.  Then, the UE1 100a and the UE2 100b verify whether the access barring is applied, by using a barring factor included in the received ACB-related information, based on the stored access class).

Regarding claim 26, Kim 1 discloses a method for operating a user equipment (UE) (Figure 7 and paragraph 0153 disclose The UE1 100a performs access barring check (that is, whether the ACB is applied)), the method comprising:
by the UE:
decoding the subscription profile MO received from the access configuration server, the subscription profile MO including an access class node indicating an access class of the UE from a set of available access classes (Paragraph 0155 discloses the value of the randomly allocated access class may be stored in each USIM of the UE1 100a and the UE2 100b.  Then, the UE1 100a and the UE2 100b verify whether the access barring is applied, by using a barring factor included in the received ACB-related information, based on the stored access class);
decoding a system information block (SIB) received from an access point (AP), the SIB including at least a first access class barring parameter indicating whether access to a cell of the AP is barred for a subset of the available access classes (Figure 7 and paragraphs 0149, 0150, and 0153-0155 disclose the eNodeB 200 may broadcast access class barring (ACB)-related information through system information.  The system information may be system information block (SIB) type 2.The SIB type 2 may include ACB-related information.  The UE1 100a performs access barring check (that is, whether the ACB is applied).  Similarly, the UE2 100b performs access barring check (that is, whether the ACB is applied).  If the ACB is not applied, the UE1 100a and the UE2 100b may transmit a service request (alternatively, an extended service request) message and the RRC connection request message, respectively.  However, when the ACB is applied, both the UE1 100a and the UE2 100b may not transmit the RRC connection request message, respectively.  The value of the randomly allocated access class may be stored in each USIM of the UE1 100a and the UE2 100b.  Then, the UE1 100a and the UE2 
performing an access barring check procedure to determine whether access to the cell of the AP is barred, based on the access class of the UE and the first access class barring parameter (Figure 7 and paragraphs 0149, 0150, and 0153-0155 disclose the eNodeB 200 may broadcast access class barring (ACB)-related information through system information.  The system information may be system information block (SIB) type 2.The SIB type 2 may include ACB-related information.  The UE1 100a performs access barring check (that is, whether the ACB is applied).  Similarly, the UE2 100b performs access barring check (that is, whether the ACB is applied).  If the ACB is not applied, the UE1 100a and the UE2 100b may transmit a service request (alternatively, an extended service request) message and the RRC connection request message, respectively.  However, when the ACB is applied, both the UE1 100a and the UE2 100b may not transmit the RRC connection request message, respectively.  The value of the randomly allocated access class may be stored in each USIM of the UE1 100a and the UE2 100b.  Then, the UE1 100a and the UE2 100b verify whether the access barring is applied, by using a barring factor included in the received ACB-related information, based on the stored access class.  Figure 11 and paragraphs 0188 and 0189 disclose The system information including the EAB information may be system information block (SIB) type 14.  In addition, the eNodeB 
upon determining that access to the cell is not barred, encoding an Attach Request message for transmission in an unlicensed band to a Mobility Management Entity (MME), to perform an attach procedure (Figure 13 and paragraph 0242 disclose the AS layer (i.e., RRC layer) identifies that the NAS signaling request is a transmission of normal data or normal signaling based on the RRC establishment cause, and performs barring check of the access control based on the indication/information indicating to apply the access control for the CIoT provided from the base station 100 and the parameter information in relation to the access control (e.g., Access control parameters for CIoT).  As a result of performing the barring check, in the case that an access to a network or a cell is not barred, the AS layer (i.e., RRC layer) transmits an RRC connection establishment request message to the base station, and transmits the NAS signaling request message to an MME 510).
Kim 1 does not explicitly disclose encoding device identification information for transmission to an access configuration server of a Participating Service Provider (PSP), the device identification information for authenticating the UE for receiving a subscription profile management object (MO) .
In analogous art, Zhou discloses encoding device identification information for transmission to an access configuration server of a Participating Service Provider (PSP), the device identification information for authenticating the UE for receiving a subscription profile management object (MO) (Figure 3 and paragraph 0047 disclose the UE, the NHCN, and the PSP then communicate to perform authentication and Non-Access Stratum (NAS) security setup 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE sending a device certificate to a PSP OSU AAA server for authenticating the UE, as described in Nilsson, with cellular communicating with a UE, as described in Kim 1, as modified by Zhou, because doing so is using a known technique to improve a similar method in the same way.  Combining a UE sending a device certificate to a PSP OSU AAA server for authenticating the UE of Nilsson with cellular communicating with a UE of Kim 1, as modified by Zhou, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nilsson.
Kim 1, as modified by Nilsson, does not explicitly disclose the UE being a MulteFire (MF) user equipment (MF UE); decode a system information block (SIB) received from a MF access point (MF AP); and transmission in an unlicensed band to a Neutral Host Mobility Management Entity (NH MME) in a Neutral Host Network (NHN).
In analogous art, Zhou discloses the apparatus being of a MulteFire (MF) user equipment (MF UE) (Figure 1 and paragraph 0020 disclose a User Equipment (UE) of a MulteFire establishes communication with an Access Point (AP) in a Radio Access Network (RAN) of the MulteFire or an evolved Node B (eNB) in the RAN.  The MulteFire is called MF for short, the UE of the MulteFire is called MF-UE for short);
decode a system information block (SIB) received from a MF access point (MF AP) 
transmission in an unlicensed band to a Neutral Host Mobility Management Entity (NH MME) in a Neutral Host Network (NHN) (Figure 2 and paragraph 0021 disclose the UE establishes communication with the MF-AP, and the MF-AP may also establish communication with the MME and a Gateway (GW) in a Neutral Host Core Network, wherein the MME in the Neutral Host Core Network is called NH MME for short.  Paragraph 0003 discloses MulteFire is a newly defined uplink transmission method based on a Licensed-Assisted Access (LAA) downlink transmission method in R13 of a Long Term Evolution, and the MulteFire may independently work in unlicensed frequency bands based on the LTE (i.e., stand-along LTE-U)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a MulteFire UE, a MulteFire AP, and communication with a Neutral Host Mobility Management 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim 1, Nilsson, and Zhou to obtain the invention as specified in claim 26.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim 1 in view of Nilsson and further in view of Zhou as applied to claims 1 and 16 above, and further in view of Kim 2.

Regarding claim 18, as applied to claim 16 above, Kim 1, as modified by Nilsson and Zhou, discloses the claimed invention except explicitly disclosing wherein the subscription profile MO further includes an Extended Access Barring (EAB) flag indicating whether EAB is enabled for the UE.
In analogous art, Kim 2 discloses wherein the subscription profile MO further includes an 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate EAB in a NAS configuration MO having bits to indicate if EAB is applicable, as described in Kim 2, with EAB, as described in Kim 1, as modified by Nilsson and Zhou, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining EAB in a NAS configuration MO having bits to indicate if EAB is applicable of Kim 2 with EAB of Kim 1, as modified by Nilsson and Zhou, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim 2.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim 1, Nilsson, Zhou, and Kim 2 to obtain the invention as specified in claim 18.
Allowable Subject Matter
Claims 2 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
claim 2, the best prior art found during the prosecution of the present application, <best prior art>, fails to disclose, teach, or suggest the limitations of decode the subscription profile MO during a MulteFire online signup (OSU) session, the subscription profile MO received from an access configuration server of a Participating Service Provider (PSP) in combination with and in the context of all of the other limitations in claim 2, including the independent claim upon which it depends.
Considering claim 17, the best prior art found during the prosecution of the present application, <best prior art>, fails to disclose, teach, or suggest the limitations of decode the subscription profile MO during a MulteFire online signup (OSU) session with the access configuration server in combination with and in the context of all of the other limitations in claim 17, including the independent claim upon which it depends.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Klatt (U.S. Patent Application Publication No. 2013/0122906 A1) discloses a method and program for cell barring in a cellular network;
Ishii et al. (U.S. Patent Application Publication No. 2013/0286829 A1) discloses a base station and communication control method;
Jeong et al. (U.S. Patent Application Publication No. 2015/0230199 A1) discloses a method and apparatus for controlling specific service in network congestion state in wireless communication system;
Kim et al. (U.S. Patent Application Publication No. 2017/0041854 A1) discloses a method and user equipment for blocking network access by ACDC; and


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642